 


109 HR 3280 IH: To exempt certain coastal barrier areas in Florida from Limitations on Federal expenditures and financial assistance under the Coastal Barriers Resources Act, and limitations on flood insurance coverage under the National Flood Insurance Act of 1968.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3280 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Boyd introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To exempt certain coastal barrier areas in Florida from Limitations on Federal expenditures and financial assistance under the Coastal Barriers Resources Act, and limitations on flood insurance coverage under the National Flood Insurance Act of 1968. 
 
 
1.Exemption from limitations on federal expenditures, financial assistance, and flood insuranceSection 5(a) of the Coastal Barrier Resources Act (16 U.S.C. 3504(a)) and the limitations on flood insurance coverage in section 1321(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4028(a)) shall not apply to any area located in Coastal Barrier Resources System unit P30 or FL–92 in Gulf County, Florida, as such units are depicted on the maps referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)).   
 
